DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2021 and 02/14/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 12/13/2021 regarding claim 19 have been fully considered but they are not persuasive. And in like manner, arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner appreciate the effort of the Applicant in the compact prosecution of this case, however, the amendments and the Remarks have not placed this application in condition for allowance. Applicant argues that the prior art fails to disclose, ” when the current working power of the antenna is smaller, the radiation direction of the antenna is controlled to be the optimal radiation direction.” It should be noted that the Applicant has not defined the “working power” of the antenna device to preclude the frequency of operation of the antenna. In addition, the adjusting units have not been described in the specification to exclude the adjusting means described by Wong et al. The radiations of the antenna of prior art would have been directed away from the functional device cited based on the arrangement as known in the art. 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific . 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (US 20140218243).
Wong et al. disclose;
Regarding claim 19:
a method for improving a radiation performance of an antenna (11, 61, 71 or 81), the method comprising: determine a type of a working power of the antenna (11, 61, 71 or 81); and adjusting a radiation direction of the antenna based on the type of the working power of the antenna (Para. 0023, Lines 8-12; Para. 0024, Lines 8-14), comprising: under a case that the working power of the antenna (11, 61, 71 or 81) is a first type of power (by selecting 121), adjusting the radiation direction of the antenna (11, 61, 71 or 81) to a first radiation direction being an optimal radiation direction of the antenna (11, 61, 71 or 81); under a case that the working power of the antenna (11, 61, 71 or 81) is a second type of power (by selecting 122), adjusting the radiation direction of the antenna (by selecting 121) to a second radiation direction deviating from a functional device (14) near the antenna, wherein a power value of the first type of power is smaller than a power value of the second type of power (Para. 0022, Lines 7-16; Para. 0023, Lines 8-12; Para. 0024, Lines 8-14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4, 6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20140218243) in view of Bit-Babik et al. (US 20050280586).
Regarding claim 1:
Wong et al. disclose a terminal device (in Figs. 1 and 6-8), comprising: an antenna assembly (1, 6, 7 or 8), comprising an antenna (11, 61, 71 or 81), a first adjusting unit (121), a second adjusting unit (122), and an antenna switch (13); and a controller (14), configured to, based on a current working power of the antenna (11, 61, 71 or 81), control the antenna switch (13) to select one of the first adjusting unit (121) and the second adjusting unit (122) to be in an enabled state (Para. 0021, Lines 16-18), such that a 
Wong et al. are silent on that a functional device, the controller being configured to determine a type of the working power of the antenna, and under a case that the working power of the antenna is a first type of power, to adjust the radiation direction of the antenna to a first radiation direction being an optimal direction; and the controller being configured, under a case that the working power of the antenna is a second type of power, to adjust the radiation direction of the antenna to a second radiation direction deviating from the functional device, wherein a power value of the first type of power is smaller than a power value of the second type of power.
Bit-Babik et al. a functional device (103), the controller (105) being configured to determine a type of the working power (based on the selected impedances, 106-108) of the antenna (102), and under a case that the working power of the antenna (102) is a first type of power (when 106 is selected), to adjust the radiation direction of the antenna (102) to a first radiation direction being an optimal direction (Para. 0019, Lines 7-14); and the controller (105) being configured, under a case that the working power of the antenna is a second type of power (when 107 is selected), to adjust the radiation direction of the antenna (102) to a second radiation direction deviating from the functional device (103), wherein a power value of the first type of power is smaller than a power value of the second type of power (Para. 0019, Lines 17-22).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the adjusting units and the switching means as taught by Bit-Babik et al. into the antenna device of Wong et al. for the benefit of exhibit one or multiple operating frequencies at each tuning states, typically due to higher order resonances of the whole radiating structure (Para. 0016, Lines 17-19).
Regarding claim 2:
Wong et al. disclose the first adjusting unit (121) is configured to, when enabled, adjust the radiation direction of the antenna to a first radiation direction, and the second adjusting unit (122) is configured to, when enabled, adjust the radiation direction of the antenna to a second radiation direction (Para. 0022, Lines 4-16).
Regarding claim 3:
Wong et al. disclose the controller (14) is configured to control the antenna switch (13; Para. 0024, Lines 8-10) to select the first adjusting unit (121) to be in the enabled state under a case that the working power of the antenna (11, 61, 71 or 81) is a first type of power, and the controller (14) is configured to control the antenna (11, 61, 71 or 81) switch (13) to select the second adjusting unit (122) to be in the enabled state under a case that the working power of the antenna is a second type of power (Para. 0022, Lines 10-16).
Regarding claim 4:
Wong et al. is silent on that the controller is further configured to determine whether the working power of the antenna is the first type of power or the second type of power by detecting a communication state of the terminal device.
Bit-Babik et al. disclose the controller (105) is further configured to determine whether the working power of the antenna (102) is the first type of power or the second type of power by detecting a communication state of the terminal device (Para. 0019, Lines 6-22).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the antenna for power at a first and second type as taught by Bit-Babik et al. into the antenna device of Wong et al. for the benefit of exhibit one or multiple operating frequencies at each tuning states, typically due to higher order resonances of the whole radiating structure (Para. 0016, Lines 17-19).

Regarding claim 6:
Wong et al. disclose the first adjusting unit (121) and the second adjusting unit (122) are configured to adjust the radiation direction of the antenna (11, 61, 71 or 81) by adjusting one or more antenna parameters (e.g. current path length) of the antenna (11, 61, 71 or 81), the one or more antenna parameters comprise at least one of an antenna feed length and an antenna area (Para. 0023, Lines 1-5).
Regarding claim 11:
Wong et al. disclose an antenna assembly (1, 6, 7 or 8), comprising: an antenna (11, 61, 71 or 81); a first adjusting unit (121); a second adjusting unit (122); and an antenna switch (13), configured to 
Wong et al. are silent on that under a case that the working power of the antenna is a first type of power, the radiation direction of the antenna is adjusted to a first radiation direction being an optimal radiation direction of the antenna, wherein under a case that the working power of the antenna is a second type of power, the radiation direction of the antenna is adjusted to a second radiation direction deviating from a functional device near the antenna, and wherein a power value of the first type of power is smaller than a power value of the second type of power.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the adjusting units and the switching means as taught by Bit-Babik et al. into the antenna device of Wong et al. for the benefit of exhibit one or multiple operating frequencies at each tuning states, typically due to higher order resonances of the whole radiating structure (Para. 0016, Lines 17-19).
Regarding claim 12:
Wong et al. disclose the first adjusting unit (121) is configured to, when enabled, adjust the radiation direction of the antenna (11, 61, 71 or 81) to a first radiation direction, and the second adjusting unit (122) is configured to, when enabled, adjust the radiation direction of the antenna (11, 61, 71 or 81) to a second radiation direction (Para. 0022, Lines 4-16).
Regarding claim 13:
Wong et al. disclose the antenna switch (13) is configured to select the first adjusting unit to be in the enabled state under a case that a working power of the antenna is a first type of power, and the antenna switch (13) being configured to select the second adjusting unit to be in the enabled state under a case that the working power of the antenna is a second type of power (13; Para. 0024, Lines 8-10).
Regarding claim 14:
Wong et al. disclose the first adjusting unit (121) and the second adjusting unit (122) are configured to adjust the radiation direction of the antenna (11, 61, 71 or 81) by adjusting one or more .

Claims 5, 7-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20140218243) in view of Collins et al. (US 20120133571).
Regarding claim 5:
Wong et al. is silent on that the controller is further configured to acquire the working power of the antenna, and to determine that the working power of the antenna is the first type of power under a case that the working power of the antenna is smaller than a first preset value, and to determine that the working power of the antenna is the second type of power under a case that the working power of the antenna is greater than a second preset value, in which the second preset value is greater than or equal to the first preset value.
Collins et al. disclose (in Fig. 4) the controller (81) is further configured to acquire the working power of the antenna (20), and to determine that the working power of the antenna (20) is the first type of power under a case that the working power of the antenna (20) is smaller than a first preset value (when the switch is coupled to 24), and to determine that the working power of the antenna (20) is the second type of power under a case that the working power of the antenna (20) is greater than a second preset value (when the switch is coupled to 25), in which the second preset value is greater than the first preset value (due having shorter electrical pathway).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna as working power in first and second preset value as taught by Collins et al. into the device of Wong et al. for the benefit of allowing for a high degree of customization and improved matching, and enables good multi-band performance (See Abstract; Para. 0014, Lines 7-11).
Regarding claim 7:
Wong et al. is silent on that the first adjusting unit comprises a first conductive wire electrically coupled to a first position of the antenna, the second adjusting unit comprises a second conductive wire electrically coupled to a second position of the antenna, and the antenna switch is coupled among the first conductive wire, the second conductive wire and ground, and configured to select one of the first 
Collins et al. disclose (in Fig. 4) the first adjusting unit (82) comprises a first conductive wire electrically coupled to a first position (23) of the antenna (20), the second adjusting unit (83) comprises a second conductive wire electrically coupled to a second position (22) of the antenna (20), and the antenna switch (26) is coupled among the first conductive wire (24), the second conductive wire (25) and [a] ground (11), and configured to select one of the first conductive wire (24) and the second conductive wire (25) to be grounded (11), to change a grounding position (27) of the antenna (20) and thus further change the antenna feed length of the antenna (20; See Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna having a first and second adjusting units as taught by Collins et al. into the device of Wong et al. for the benefit of allowing for a high degree of customization and improved matching, and enables good multi-band performance (See Abstract; Para. 0014, Lines 7-11).
Regarding claim 8:
Wong et al. is silent on that the first adjusting unit comprises a first conductive wire electrically coupled to a first position of the antenna and a first conductive portion coupled to the first conductive wire, the second adjusting unit comprises a second conductive wire electrically coupled to a second position of the antenna and a second conductive portion coupled to the second conductive wire, an area of the first conductive portion is not equal to an area of the second conductive portion, the antenna switch is coupled among the first conductive wire, the second conductive wire, and ground, and configured to select one of the first conductive wire and the second conductive wire to be grounded, to change a grounding position of the antenna and thus further change the antenna feed length of the antenna, and to change an antenna area of the antenna based on the corresponding conductive portion coupled to the corresponding conductive wire.
Collins et al. disclose (in Fig. 4) the first adjusting unit (32) comprises a first conductive wire (24) electrically coupled to a first position (23) of the antenna (20) and a first conductive portion (defined by the immediate wire coupled to 26 and 24) coupled to the first conductive wire (24), the second adjusting unit (33) comprises a second conductive wire (25) electrically coupled to a second position (22) of the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna having a first conductive and second conductive parts as taught by Collins et al. into the device of Wong et al. for the benefit of allowing for a high degree of customization and improved matching, and enables good multi-band performance (See Abstract; Para. 0014, Lines 7-11).
Regarding claim 9:
Wong et al. is silent on that the antenna switch comprises a single-pole double-throw switch, a static contact of the single-pole double-throw switch is grounded, a first movable contact of the single-pole double-throw switch is coupled to the first conductive wire, a second movable contact of the single-pole double-throw switch is coupled to the second conductive wire; the controller is configured to control the static contact of the single-pole double-throw switch to be coupled to one of the first movable contact and the second movable contact, to select one of the first conductive wire and the second conductive wire to be grounded.
Collins et al. disclose (in Fig. 4) the antenna switch (26) comprises a single-pole double-throw switch, a static contact of the single-pole double-throw switch is grounded (See Fig.), a first movable contact of the single-pole double-throw switch is coupled to the first conductive wire (24), a second movable contact of the single-pole double-throw switch is coupled to the second conductive wire (25); the controller (31) is configured to control the static contact of the single-pole double-throw switch 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna having a switching for coupling the first and second conductive wires as taught by Collins et al. into the device of Wong et al. for the benefit of allowing for a high degree of customization and improved matching, and enables good multi-band performance (See Abstract; Para. 0014, Lines 7-11).
Regarding claim 10:
Wong et al. is silent on that the antenna switch comprises a first single-pole single-throw switch and a second single-pole single-throw switch, and the first single-pole single-throw switch is coupled between the first conductive wire and the ground, and the second single-pole single-throw switch is coupled between the second conductive wire and the ground; the controller is configured to control one of the first single-pole single-throw switch and the second single-pole single-throw switch to be turned on, to select one of the first conductive wire and the second conductive wire to be grounded.
Collins et al. disclose (in Fig. 4) the antenna switch (26) comprises a first single-pole single-throw switch and a second single-pole single-throw switch (See Fig.), and the first single-pole single-throw switch is coupled between the first conductive wire (24) and the ground (11), and the second single-pole single-throw switch is coupled between the second conductive wire (25) and the ground (11); the controller (31) is configured to control one of the first single-pole single-throw switch and the second single-pole single-throw switch to be turned on, (defined by 26) to select one of the first conductive wire (24) and the second conductive wire (25) to be grounded.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna having a switching for coupling the first and second conductive wires as taught by Collins et al. into the device of Wong et al. for the benefit of allowing for a high degree of customization and improved matching, and enables good multi-band performance (See Abstract; Para. 0014, Lines 7-11).
Regarding claim 15:

Collins et al. disclose the first adjusting unit (82) comprises a first conductive wire (24) electrically coupled to a first position (23) of the antenna (20), the second adjusting unit (33) comprises a second conductive wire (25) electrically coupled to a second position (22) of the antenna (20), and the antenna switch (26) is coupled among the first conductive wire (24), the second conductive wire (25) and [a] ground (11), and configured to select one of the first conductive wire (24) and the second conductive wire (25) to be grounded, to change a grounding position of the antenna and thus further change the antenna feed length of the antenna (20; See Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna having a switching for coupling the first and second conductive wires as taught by Collins et al. into the device of Wong et al. for the benefit of allowing for a high degree of customization and improved matching, and enables good multi-band performance (See Abstract; Para. 0014, Lines 7-11).
Regarding claim 16:
Wong et al. is silent on that the first adjusting unit comprises a first conductive wire electrically coupled to a first position of the antenna and a first conductive portion coupled to the first conductive wire, the second adjusting unit comprises a second conductive wire electrically coupled to a second position of the antenna and a second conductive portion coupled to the second conductive wire, an area of the first conductive portion is not equal to an area of the second conductive portion, the antenna switch is coupled among the first conductive wire, the second conductive wire, and ground, and configured to select one of the first conductive wire and the second conductive wire to be grounded, to change a grounding position of the antenna and thus further change the antenna feed length of the antenna, and to change an 
Collins et al. disclose the first adjusting unit (32) comprises a first conductive wire (24) electrically coupled to a first position (23) of the antenna (20) and a first conductive portion (defined by the immediate wire coupled to 26 and 24) coupled to the first conductive wire (24), the second adjusting unit (83) comprises a second conductive wire (25) electrically coupled to a second position (22) of the antenna (20) and a second conductive portion (defined by the immediate wire coupled to 26 and 25) coupled to the second conductive wire (25), an area of the first conductive portion (defined by the immediate wire coupled to 26 and 24) is not equal to an area of the second conductive portion (defined by the immediate wire coupled to 26 and 25), the antenna switch (26) is coupled among the first conductive wire (24), the second conductive wire (25), and [a] ground (11), and configured to select one of the first conductive wire (24) and the second conductive wire (25) to be grounded, to change a grounding position (27) of the antenna (20) and thus further change the antenna feed length of the antenna (20), and to change an antenna area of the antenna (20) based on the corresponding conductive portion coupled to the corresponding conductive wire (See Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna having a switching for coupling the first and second conductive wires as taught by Collins et al. into the device of Wong et al. for the benefit of allowing for a high degree of customization and improved matching, and enables good multi-band performance (See Abstract; Para. 0014, Lines 7-11).
Regarding claim 17:
Wong et al. is silent on that the antenna switch comprises a single-pole double-throw switch, a static contact of the single-pole double-throw switch is grounded, a first movable contact of the single-pole double-throw switch is coupled to the first conductive wire, a second movable contact of the single-pole double-throw switch is coupled to the second conductive wire; the static contact of the single-pole double-throw switch is selected to be coupled to one of the first movable contact and the second movable contact, to select one of the first conductive wire and the second conductive wire to be grounded.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna having a switching for coupling the first and second conductive wires as taught by Collins et al. into the device of Wong et al. for the benefit of allowing for a high degree of customization and improved matching, and enables good multi-band performance (See Abstract; Para. 0014, Lines 7-11).
Regarding claim 18:
Wong et al. is silent on that the antenna switch comprises a first single-pole single-throw switch and a second single-pole single-throw switch, and the first single-pole single-throw switch is coupled between the first conductive wire and the ground, and the second single-pole single-throw switch is coupled between the second conductive wire and the ground; one of the first single-pole single-throw switch and the second single-pole single-throw switch is turned on, to select one of the first conductive wire and the second conductive wire to be grounded.
Collins et al. disclose the antenna switch (26) comprises a first single pole single-throw switch and a second single-pole single-throw switch (See Fig.), and the first single-pole single-throw switch is coupled between the first conductive wire (24) and the ground (11), and the second single-pole single-throw switch is coupled between the second conductive wire (25) and the ground (11); one of the first single-pole single-throw switch and the second single-pole single-throw switch is turned on, to select one of the first conductive wire (24) and the second conductive wire (25) to be grounded.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna having a switching for coupling the first and second conductive wires as taught by Collins et al. into the device of Wong et al. for the benefit of allowing for a high degree of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 



/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845